Title: From George Washington to Guy Carleton, 2 June 1783
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 2d June 1783
                  
                  I have the Honor to inclose to your Excellency the Copy of a Resolution of Congress which has been lately transmitted to me Act of Congress of 26th May respecting Property & Negroes belongg to the Citizens of U. States from that Hono. Body.
                  Your Excellency will be pleased to notice the Purports of this Act—and I am persuaded you will consider it with that Attention which you shall judge the Nature of Its Object requires.  I am &c.
                  
               